SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1398
CAF 12-00010
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


IN THE MATTER OF RONALD DAVID RAGIN, III,
PETITIONER-APPELLANT,

                    V                             MEMORANDUM AND ORDER

LATOYA DORSEY, RESPONDENT-RESPONDENT.
(APPEAL NO. 1.)


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.

LAW OFFICE OF PETER VASILION, WILLIAMSVILLE (PETER P. VASILION OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO, FOR AALIYAH R.


     Appeal from an order of the Family Court, Erie County (Rosalie
Bailey, J.), entered October 24, 2011. The order dismissed the
petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In these appeals, petitioner father appeals from
orders that dismissed his petitions seeking, inter alia, to modify a
prior consent order that allowed him to correspond only by mail with
his child. By his petitions, the father sought an order allowing
telephone calls and visitation with his child. We note at the outset
that the appeal from the order in appeal No. 4 must be dismissed
because the appeal was taken from the same order as in appeal No. 3.

     We conclude that Family Court properly dismissed the father’s
petitions. “ ‘Where an order of custody and visitation is entered on
stipulation, a court cannot modify that order unless a sufficient
change in circumstances—since the time of the stipulation—has been
established, and then only where a modification would be in the best
interests of the child[ ]’ ” (Matter of Donnelly v Donnelly, 55 AD3d
1373, 1373). As limited by his brief, the father contends on appeal
that there was a change in circumstances warranting a reexamination of
the issue of visitation because he had been transferred from one
correctional facility to another that was closer to the child. We
reject that contention. “Even accepting the father’s allegations as
true, [we conclude that] they do not set forth a change in
circumstances which would warrant the relief sought” (Matter of
Januszka v Januszka, 90 AD3d 1253, 1254; see generally Matter of
                                 -2-                  1398
                                                 CAF 12-00010

Jackson v Beach, 78 AD3d 1549, 1550).




Entered:   December 28, 2012            Frances E. Cafarell
                                        Clerk of the Court